Citation Nr: 1803266	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than an adjustment disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  

The Board has recharacterized the claim for service connection for PTSD to include any acquired psychiatric disorder apart from her already service-connected adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for an adjustment disorder.  The Veteran claims service connection for PTSD, which she attributes to the cumulative impact of stress during her time in service.  In particular, the Veteran has made numerous lay statements attributing her PTSD to experiencing Scud missile attacks while serving in Camp Doha in Kuwait.  A May 2003 post-deployment health assessment indicates that the Veteran was deployed to Camp Doha from February 2003 to May 2003 as a part of Operation Enduring Freedom.  

A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304 (f).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The Veteran has received a number of VA examinations with respect to her claimed psychiatric conditions.  Most recently, the Veteran underwent a February 2013 VA examination to assess the current level of disability for her service-connected adjustment disorder with mixed anxiety and depression; the examiner did not provide any other psychiatric diagnoses at that time.

Subsequently, in an August 2017 statement, a private physician, Dr. A.C., diagnosed the Veteran with PTSD and Major Depressive Disorder, relating the Veteran's current psychiatric conditions to traumatic situations while serving in the military, in particular during her last deployment to Saudi Arabia and Kuwait.  However, 38 C.F.R. § 3.304 (f)(3) states that an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, is necessary before service connection for PTSD can be granted under that regulation.  

Additionally, as noted above, the Veteran has already been service connected for an adjustment disorder with mixed anxiety and depression.  There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  However, it is unclear as to which symptoms, if any, of the Veteran's claimed PTSD and Major Depressive Disorder can be clearly separated from those attributed to the Veteran's already service-connected adjustment disorder.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the event that the examiner concludes that the Veteran's PTSD is not due to fear of hostile military activity, the AOJ must attempt to verify the Veteran's military stressors.  38 C.F.R. § 3.304 (f).

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for her claimed psychiatric disorder by either a psychiatrist or a psychologist who has not previously examined the Veteran.  

The examiner is asked to opine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder (other than the already service-connected adjustment disorder).  The examiner must clearly identify each psychiatric disorder found to be present (to include an adjustment disorder, depression, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis apart from an adjustment disorder, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses other than adjustment disorder, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (other than the already service-connected adjustment disorder) either commenced during or is otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include fear of hostile military or terrorist activity.

The examiner must also address whether the symptoms of the Veteran's PTSD or any other currently diagnosed psychiatric disorder can be clearly separated from the symptoms of the already service-connected adjustment disorder.  If they can be separated, the examiner must clearly explain which symptoms are attributable to each disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claims on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




